DETAILED ACTION
Response to Amendment
In response to the applicant’s amendments to claims 1, 4, and 11 to correct minor typographical errors, the objections to claims 1, 4, and 11 have been withdrawn.
In response to the applicant’s amendment to claims 2-5, 7, 9, 11, 13, 15-17, and 20 to correct issues of antecdent basis and further clarify the claims, the rejections of claims 2-5, 7, 9, 11, 13, 15-17, and 20 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Hofland et al., US 2013/0215717 (hereinafter Hofland)” and “Robertsson et al., US 9,075,163 (hereinafter Robertsson)”, for the following reasons:
Hofland discloses a subsurface fiber optic data set (first seismic data 142 using fiber optic sensors 122, par [0055], [0070]); calculating cross-correlations (calculating cross-correlation, par [0218]); and migrating traces (merging traces, par [0091]).
Robertsson discloses applying an interferometry model to a subsurface data set (applying interferometric Green's functions to seismic data, col 5, In 66 - col 6, In 7); calculating cross-correlations between subsurface data and another subsurface data set (applying cross-correlations between sensors locations on attenuated seismic data, col 3, In 6-12); applying the time reversal model to the subsurface data set (applying a reverse time velocity model to seismic data, col 6, In 45-48).

Specifically, Hofland discloses subsurface fiber optic data, but does not disclose the same level of detail in handling the subsurface fiber optic data as claimed. While Robertsson discloses applying an interferometry model and a time reversal mode to subsurface data, Robertsson does not disclose most of the limitations. Moreover, Hofland and Robertsson fail to disclose motivation or advantages for refining a limited subsurface fiber optic data set based on whether an event location using an interferometry model and an event location using a time reversal model are within a threshold spatial value.

The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the limitations of the invention as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676